Case 1:18-cv-03633-JRS-TAB Document 40 Filed 03/14/19 Page 1 of 4 PageID #: 314



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF INDIANA
                                       INDIANAPOLIS DIVISION

      TENSTREET, LLC, an Oklahoma limited
      liability company,

                               Plaintiff,
                                                          Civil No. 1:18-cv-3633-JRS-TAB
               vs.

      DRIVERREACH, LLC, an Indiana limited
      liability company,

                               Defendant.


                     DEFENDANT’S PRELIMINARY WITNESS AND EXHIBIT LISTS

              Defendant DriverReach, LLC (“DriverReach”), by counsel, submits the following

     Preliminary Witness and Exhibits Lists.:

I.            WITNESSES

              1.       Jeremy Reymer;

              2.       Steve Iskander;

              3.       Sam Bloomquist;

              4.       DriverReach’s non-infringement technical expert;

              5.       DriverReach’s invalidity expert;

              6.       DriverReach’s damages expert;

              7.       Any witness who is knowledgeable about the design, functionality, or operation

                       of any Tenstreet product or service that allegedly practices any claim of the ’575

                       Patent, including, but not limited to, the named inventors of the ’575 Patent;




     US.122304913.03
Case 1:18-cv-03633-JRS-TAB Document 40 Filed 03/14/19 Page 2 of 4 PageID #: 315



          8.       Any witness who is knowledgeable about the sales, revenue, and commercial

                   success of any Tenstreet product or service that allegedly practices any claim of

                   the ’575 Patent;

          9.       Any individual deposed in this matter, identified during a deposition, or otherwise

                   identified in discovery in this matter;

          10.      Any individual identified in documents produced by parties and non-parties in

                   this matter;

          11.      Any individual identified on any disclosures or witness lists filed or served by any

                   party in this matter, including any supplements or amendments thereto;

          12.      Any witnesses necessary to authenticate exhibits or establish business records;

          13.      Any witnesses necessary for purposes of impeachment or rebuttal; and

          14.      Any witnesses who are unknown at this time but will be promptly disclosed to the

                   Court and all counsel of record at such time when the need for testimony becomes

                   known.

          DriverReach reserves the right to amend or supplement its preliminarily identified

 witnesses subject to its ongoing investigation of Plaintiff’s claims and the pending discovery

 process. DriverReach reserves the right to use at trial witnesses not identified herein but who are

 subsequently identified during discovery.

  II.     EXHIBITS

          1.       Certified copy of U.S. Patent No. 8,145,575 (“the ’575 Patent”)

          2.       Certified copy of the prosecution history of the ’575 Patent;

          3.       Patent applications related to the ’575 Patent and certified copies of their

                   respective file histories, including but not limited to U.S. Provisional Patent




 US.122304913.03
Case 1:18-cv-03633-JRS-TAB Document 40 Filed 03/14/19 Page 3 of 4 PageID #: 316



                   Application No. 60/911,178 (filed Apr. 11, 2007) and U.S. Patent Application

                   Nos. 13/411,163 (filed Mar. 2, 2012) and 14/046,269 (filed Oct. 4, 2013);

          4.       Prior art to the ’575 Patent, including, e.g., prior art patents, prior art printed

                   publications, prior art disclosures, prior art sales, and/or any other form of prior

                   art permissible under controlling law;

          5.       Documents relating to the design, functionality, or operation of any Tenstreet

                   product or service that allegedly practices any claim of the ’575 Patent;

          6.       Documents related to the sales, revenue, and commercial success, if any, of any

                   Tenstreet product or service that allegedly practices any claim of the ’575 Patent;

          7.       Documents relating to the technical field(s) related to the ’575 Patent and

                   DriverReach’s VOE Plus product;

          8.       Documents relating to the design, functionality, or operation of DriverReach’s

                   VOE Plus product;

          9.       Documents relating to the design, development, marketing, sales, and profits of

                   DriverReach’s VOE Plus product;

          10.      Documents relating to the relevant market and competition;

          11.      Documents relating to the alleged damages Plaintiff is claiming, including all

                   documents that refute any such claims;

          12.      Documents relating to the allegations in Plaintiff’s Complaint, including all

                   documents that refute any such allegations;

          13.      Documents produced by any party in discovery;

          14.      Documents any non-party produces in discovery in this matter.

          15.      All depositions and documents made exhibits to depositions in this matter;




 US.122304913.03
Case 1:18-cv-03633-JRS-TAB Document 40 Filed 03/14/19 Page 4 of 4 PageID #: 317



          16.      All documents identified on any disclosures or exhibit lists filed or served by any

                   party in this matter, including any supplements or amendments thereto;

          17.      All non-privileged statements, declarations, or affidavits taken by either party (or

                   the representatives of either party) during investigation of the allegations in the

                   Complaint;

          18.      All relevant documents subsequently identified; and

          19.      All documents necessary for impeachment or rebuttal.

          DriverReach reserves the right to amend or supplement its preliminarily identified

 exhibits subject to its ongoing investigation of Plaintiff’s claims and the pending discovery

 process. DriverReach reserves the right to use at trial exhibits not identified herein but which are

 subsequently identified during discovery.



 Dated: March 14, 2019                            Respectfully submitted,

                                                   /s/ Andrew M. McCoy
                                                  FAEGRE BAKER DANIELS LLP
                                                  Andrew M. McCoy, No. 28297-49
                                                  Andrew.mccoy@faegrebd.com
                                                  Louis T. Perry, No. 25736-49
                                                  Louis.Perry@faegrebd.com
                                                  300 N. Meridian St., Suite 2700
                                                  Indianapolis, IN 46204
                                                  Tel: 317-237-0300
                                                  Fax: 317-237-1000

                                                  Attorneys for Defendant, DriverReach, LLC




 US.122304913.03
